UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7680


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE FERNE SAINT-JEAN, a/k/a Dre,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:06-cr-00038-GEC-7)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Ferne Saint-Jean, Appellant Pro Se.   Joseph W. H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia; Jeb
Thomas Terrien, Assistant United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre   Ferne    Saint-Jean     appeals    the   district   court’s

order denying his motion for a reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible      error.    Accordingly,      we   affirm     for   the

reasons stated by the district court.             United States v. Saint-

Jean, No. 5:06-cr-00038-GEC-7 (W.D. Va. filed Nov. 15, 2011;

entered Nov. 16, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the     court   and   argument    would   not     aid   the

decisional process.



                                                                        AFFIRMED




                                       2